DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the three species identified are similar enough to examine, but are not obvious variants of one another.  This is not found persuasive because while Examiner agrees that the three species are not obvious variants of one another, the standard of the restriction is not whether the inventions are similar, but whether a serious burden exists. In the instant case, as the different constructional features claimed in the three species would likely require different prior art and lines of rejection to read on them and different search strategies or text searches to find all limitations, a serious burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 1444213 A (hereinafter ‘FR ‘213’).
Regarding claim 1, FR ‘213 discloses a driving unit A for tooling usable with metal-fabricating presses or other machines comprising a first portion 6 and a second portion 7 operably linked to the first portion, so as to be movable relative to the first portion, whereby in the event of a downward force contacting the first portion and contact being made between the second portion and a rigid structure 1/13, upward movement of the second portion results, relative to the first position. An assembly 32 for tooling 34 is provided, and a gearing configuration 21/23/24/30 is operably linked to the assembly for tooling. A helix drive 14 operably links the gearing configuration to one of the first portion or the second portion.
In the event up the upward movement of the second portion, a corresponding transfer of forces results, and comprises linear force being transferred to output rotational force, whereby said transfer of force results from the linkage and corresponding movements of the one of the first portion or the second portion and the helix drive relative to each other.
Regarding claim 2, FR ‘213 discloses the helix drive being rotatable relative to the second portion, whereby rotation of the helix drive is triggered by the upward movement of the second portion.
Regarding claim 3, FR ‘213 discloses the helix drive comprising a stem 14 with an outer surface defined with a plurality of channels 14a that upwardly curve around and along an extent of the stem. The second portion comprises a plurality of bearings 15, each rigidly secured to the second portion, the bearings received within the channels of the helix drive stem. The bearings are directed to move upwardly along the channels of the helix drive stem in the event of the upward movement of the second 
Regarding claim 4, FR ‘213 discloses the stem of the helix drive being situated below (i.e. under, closer to the table 1 of the press) the gearing configuration in the driving unit.
Regarding claim 5, FR ‘213 discloses the second portion being defined with a recess 7d sized to receive the helix drive stem, wherein the bearings extend from a corresponding inner surface of the second portion that defines the recess, the bearings spaced about the inner surface and correspondingly extending into the corresponding channels of the helix drive system (see Fig. 3).
Regarding claim 12, FR ‘213 discloses the first portion being an upper portion of the driving unit and the second portion being a lower portion of the driving unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FR 1444213 A in view of Chun et al. (USPG 20030021646, hereinafter ‘Chun’).
Regarding claims 6-8, FR ‘213 does not disclose the gearing configuration comprising planetary gearing.
claim 7]. A rotation of the input gear results in a greater rotation of an output gear of the planetary gearing (Paragraph [0006] which discusses this need being met by the current invention) whereby the output gear is operably linked to the assembly for tooling 58 and a rotation of the output gear 44 corresponds with a same rotation of the assembly for tooling (Paragraph [0037]) [claim 8].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the gearing configuration of FR ‘213 by utilizing the planetary gearing configuration of Chun, to simplify the gearing configuration and to avoid jamming or binding of the mechanism (Paragraph [0011] of Chun).
Regarding claim 10, FR ‘213 discloses the assembly for tooling comprising an insert 32 that on one end links to the output gear of the gearing assembly, and an opposing end of the insert is configured for being linked to a tool.
Regarding claim 11, FR ‘213 discloses the tool being a tapping tool, and the rigid structure being a material for machining by the tapping tool.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over FR 1444213 A in view of Nagai et al. (JP 07-185975, hereinafter ‘Nagai’).
Regarding claims 6-9, FR ‘213 does not disclose the gearing configuration comprising planetary gearing.
claim 7]. A rotation of the input gear results in a greater rotation of an output gear 22 of the planetary gearing, wherein the output gear is operably linked to the assembly for tooling 50, and a rotation of the output gear corresponds to a same rotation of the assembly for tooling. One or more sets of intermediary or planetary gears 21 are operably linked between the input and output gears, whereby rotation of the input gear corresponds with a greater rotation of the intermediary gears and a greater rotation of the output gear (Abstract) [claims 8 & 9].
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the planetary gearing system of Nagai in the assembly of FR ‘213, and to operably link the input gear to the helix drive in order to provide a faster tool rotation and more compact mechanism.
Regarding claim 10, FR ‘213 discloses the assembly for tooling comprising an insert 32 that on one end links to the output gear of the gearing assembly, and an opposing end of the insert is configured for being linked to a tool.
Regarding claim 11, FR ‘213 discloses the tool being a tapping tool, and the rigid structure being a material for machining by the tapping tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722